16‐4129‐cr 
United States v. Castillo




                                       In the
              United States Court of Appeals
                            for the Second Circuit
                                                 
 
 
                                AUGUST TERM 2017 
                                         
                                 No. 16‐4129‐cr 
                                         
                            UNITED STATES OF AMERICA, 
                                    Appellant, 
 
                                         v. 
 
                             JUAN CASTILLO, 
                            Defendant‐Appellee. 
                                             
                                      
              On Appeal from the United States District Court 
                  for the Southern District of New York 
                                             
 
                            SUBMITTED: MARCH 5, 2018 
                              DECIDED: JUNE 4, 2018 
                                                
 
Before: CABRANES, RAGGI, Circuit Judges, and VILARDO, District 
Judge.*

                                                      

          The government appeals from an October 6, 2016 judgment of 
the United States District Court for the Southern District of New York 
(Gregory  H.  Woods,  Judge)  convicting  defendant‐appellee  Juan 
Castillo, following his plea of guilty, of being a felon in possession of 
a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1), and 
sentencing him principally to nineteen months’ imprisonment to be 
followed  by  three  years  of  supervised  release.  On  appeal,  the 
government argues that the District Court erred when it found that 
Castillo’s  prior  New  York  conviction  for  manslaughter  in  the  first 
degree, in violation of New York Penal Law Section 125.20(1), did not 
qualify as a “crime of violence” for enhancement purposes under the 
enumerated  offenses  in  Application  Note  1  of  the  commentary  to 
Section  4B1.2  of  the  November  1,  2015  edition  of  the  United  States 
Sentencing Guidelines.   

          This case presents four questions: 

          (1) Whether the government waived any arguments based on 
              the  former  “residual  clause”  of  Guidelines  Section 




         Judge  Lawrence  J.  Vilardo,  of  the  United  States  District  Court  for  the 
          *

Western District of New York, sitting by designation. 




                                            2 
   4B1.2(a)(2) when, before the District Court, it conceded that 
   the clause was void for vagueness; 

(2) What the so‐called “generic definition” of “manslaughter” 
   is; 

(3) Whether  the  elements  of  manslaughter  in  the  first  degree 
   under  New  York  law,  N.Y.  Penal  Law  §  125.20(1),  are  the 
   same  as,  or  narrower  than,  those  of  the  generic  offense  of 
   “manslaughter”; and 

(4) Whether  the  District  Court  erred  in  calculating  the 
   applicable  advisory  range  under  the  United  States 
   Sentencing Guidelines when it found that manslaughter in 
   the  first  degree  under  New  York  law,  N.Y.  Penal  Law 
   § 125.20(1), does not qualify as a “crime of violence” under 
   Application  Note  1  of  the  commentary  to  Section  4B1.2  of 
   the  November  1,  2015  edition  of  the  United  States 
   Sentencing Guidelines.  

We conclude: 

(1) The  government  did  not  waive  arguments  based  on  the 
   former “residual clause” of Guidelines Section 4B1.2(a)(2); 

(2) The  generic  definition  of  “manslaughter”  includes  the 
   unlawful killing of another human being recklessly; 




                               3 
      (3) Manslaughter in the first degree under New York law, N.Y. 
            Penal  Law  §  125.20(1),  is  narrower  than  the  generic 
            definition of “manslaughter”; and  

      (4) The District Court erred when it found that Castillo’s prior 
            conviction for manslaughter in the first degree under New 
            York law, N.Y. Penal Law § 125.20(1), did not qualify as a 
            “crime  of  violence”  under  Application  Note  1  of  the 
            commentary  to  Section  4B1.2  of  the  November  1,  2015 
            edition of the United States Sentencing Guidelines. 

      Accordingly,  we  set  aside  the  District  Court’s  sentence  of 
Castillo  and  REMAND  the  cause  to  the  District  Court  for 
resentencing. 

                                            

                           Sagar K. Ravi, Assistant United States 
                           Attorney (Margaret Garnett, Sarah K. 
                           Eddy, Assistant United States Attorneys, on 
                           the brief), for Joon H. Kim, Acting United 
                           States Attorney for the Southern District of 
                           the United States, for Appellant. 

                           Barry D. Leiwant, Federal Defenders of 
                           New York, Inc., for Defendant‐Appellee. 

                           Nikki Kowalski, Deputy Solicitor General 
                           for Criminal Matters, for Barbara D. 




                                    4 
                            Underwood, Acting Attorney General for 
                            the State of New York, as Amicus Curiae.          

                                              

JOSÉ A. CABRANES, Circuit Judge: 

       The government appeals from an October 6, 2016 judgment of 
the United States District Court for the Southern District of New York 
(Gregory  H.  Woods,  Judge)  convicting  defendant‐appellee  Juan 
Castillo, following his plea of guilty, of being a felon in possession of 
a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1), and 
sentencing  him  principally  to  19  months’  imprisonment  to  be 
followed  by  three  years  of  supervised  release.  On  appeal,  the 
government argues that the District Court erred when it found that 
Castillo’s  prior  New  York  conviction  for  manslaughter  in  the  first 
degree, in violation of New York Penal Law Section 125.20(1), did not 
qualify as a “crime of violence” for enhancement purposes under the 
enumerated  offenses  in  Application  Note  1  of  the  commentary  to 
Section  4B1.2  of  the  November  1,  2015  edition  of  the  United  States 
Sentencing  Guidelines  (“Sentencing  Guidelines,”  “U.S.S.G.,”  or 
simply “Guidelines”).   

       This case presents four questions: 

       (1) Whether the government waived any arguments based on 
          the  former  “residual  clause”  of  Guidelines  Section 
          4B1.2(a)(2) when, before the District Court, it conceded that 
          the clause was void for vagueness; 




                                      5 
(2) What the so‐called “generic definition” of “manslaughter” 
   is; 

(3) Whether  the  elements  of  manslaughter  in  the  first  degree 
   under  New  York  law,  N.Y.  Penal  Law  §  125.20(1),  are  the 
   same  as,  or  narrower  than,  those  of  the  generic  offense  of 
   “manslaughter”; and 

(4) Whether  the  District  Court  erred  in  calculating  the 
   applicable  advisory  range  under  the  United  States 
   Sentencing Guidelines when it found that manslaughter in 
   the  first  degree  under  New  York  law,  N.Y.  Penal  Law 
   § 125.20(1), does not qualify as a “crime of violence” under 
   Application  Note  1  of  the  commentary  to  Section  4B1.2  of 
   the November 1, 2015 edition of the Guidelines.  

We conclude: 

(1) The  government  did  not  waive  arguments  based  on  the 
   former “residual clause” of Guidelines Section 4B1.2(a)(2); 

(2) The  generic  definition  of  “manslaughter”  includes  the 
   unlawful killing of another human being recklessly; 

(3) Manslaughter in the first degree under New York law, N.Y. 
   Penal  Law  §  125.20(1),  is  narrower  than  the  generic 
   definition of “manslaughter”; and  

(4) The District Court erred when it found that Castillo’s prior 
   conviction for manslaughter in the first degree under New 




                               6 
           York law, N.Y. Penal Law § 125.20(1), did not qualify as a 
           “crime  of  violence”  under  Application  Note  1  of  the 
           commentary  to  Section  4B1.2  of  the  November  1,  2015 
           edition of the Sentencing Guidelines. 

       Accordingly,  we  set  aside  the  District  Court’s  sentence  of 
Castillo  and  REMAND  the  cause  to  the  District  Court  for 
resentencing. 

                           I.     BACKGROUND 

                                        A. 

       On  or  about  May  11,  2003,  defendant‐appellee  Juan  Castillo 
shot  and  killed  a  man  in  Bronx  County,  New  York.  Castillo  was 
indicted  for  the  shooting  and  charged  in  six  counts,  including  one 
count  for  manslaughter  in  the  first  degree,  a  felony,  in  violation  of 
New York Penal Law Section 125.20(1).1  

       On February 2, 2006, Castillo was convicted in New York State 
Supreme  Court,  Bronx  County,  of  manslaughter  in  the  first  degree 
(“2006  Manslaughter  Conviction”).  Before  the  District  Court,  the 
parties  here  agreed  that  this  conviction  was  “under  subsection  1  of 




       1  New York Penal Law Section 125.20(1) provides: “A person is guilty of 
manslaughter in the first degree when . . . [w]ith intent to cause serious physical 
injury to another person, he causes the death of such person or of a third person.” 




                                         7 
New  York  Penal  Law  125.20.”2  Castillo  subsequently  served  his 
sentence. 

                                            B. 

       On November 11, 2015, Castillo was arrested in the Bronx after 
he  threw  a  bag  containing  a  loaded  .22  caliber  revolver  out  of  an 
apartment  window.  On  March  30,  2016,  the  government  filed  an 
indictment  in  the  Southern  District  of  New  York  charging  Castillo 
with  being  a  felon  in  possession  of  a  firearm  and  ammunition,  in 
violation  of  18  U.S.C.  § 922(g)(1).3  The  parties  did  not  reach  a  plea 
agreement,  and  Castillo  pleaded  guilty  to  the  sole  count  in  the 
indictment on June 6, 2016. 

                                            C. 

       At  sentencing,  the  government  and  Castillo  disputed  the 
applicable  advisory  range  under  the  Sentencing  Guidelines.  As 
relevant  here,  the  parties  disagreed  on  two  issues:  (1) whether  to 

       2    App’x at 56. 
       3    18 U.S.C. § 922(g)(1) provides:  

   (g)        It shall be unlawful for any person‐‐ 

              (1)     who has been convicted in any court of, a crime punishable 
                      by imprisonment for a term exceeding one year . . . 

              to ship or transport in interstate or foreign commerce, or possess in 
              or  affecting  commerce,  any  firearm  or  ammunition;  or  to  receive 
              any firearm or ammunition which has been shipped or transported 
              in interstate or foreign commerce. 




                                                8 
apply  the  August  1,  2016  edition  of  the  Sentencing  Guidelines 
(“August  2016  Guidelines”),  or  the  November  1,  2015  edition 
(“November  2015  Guidelines”);  and  (2) whether  Castillo’s  2006 
Manslaughter  Conviction  was  a  “crime  of  violence”  resulting  in  a 
“career offender” enhancement under either or both editions of the 
Guidelines.  

        These  issues  are  interrelated  because  of  constitutional 
considerations  resting  on  the  Ex  Post  Facto  Clause.4  A  sentencing 
court typically applies the Guidelines Manual in place at the time of 
sentencing,  which  here  is  the  August  2016  Guidelines.5  There  is, 
however,  “an  ex  post  facto  violation  when  a  defendant  is  sentenced 
under Guidelines promulgated after he committed his criminal acts 
and  the  new  version  provides  a  higher  applicable  Guidelines 
sentencing range than the version in place at the time of the offense,”6 
which  here  is  the  November  2015  Guidelines.  Consequently,  the 
sentencing court was required to calculate the advisory range under 
both  editions  of  the  Guidelines—and  in  so  doing  consider  whether 
Castillo’s  2006  Manslaughter  Conviction  was  a  “crime  of  violence” 
under each edition—in order to determine which edition to apply. 



        4   “No Bill of Attainder or ex post facto Law shall be passed.” U.S.  CONST. 
art. I, § 9, cl. 3. 

          18  U.S.C.  §  3553(a)(4)(A)(ii)  (“The  court,  in  determining  the  particular 
        5

sentence to be imposed, shall consider . . . the guidelines . . . [that] are in effect on 
the date the defendant is sentenced . . . .”). 
        6 Peugh, 569 U.S. at 533 (emphasis added). 




                                            9 
          1. Castillo’s position at sentencing  

          Castillo took the position that the District Court should apply 
the  November  2015  Guidelines.  He  argued  that  those  Guidelines 
produced  a  lower  advisory  range  than  the  August  2016  Guidelines 
because,  under  the  November  2015  Guidelines,  his  2006 
Manslaughter Conviction did not constitute a “crime of violence.”  

          Castillo  acknowledged  that  his  prior  conviction  for 
manslaughter  in  the  first  degree  under  New  York  law  would  have 
qualified  as  a  “crime  of  violence”  under  the  “residual  clause”  of 
Section  4B1.2(a)(2)  of  the  Guidelines.7  But  Castillo  contended—and 
the government conceded—that because the Supreme Court decided 
in  Johnson  v.  United  States8  that  the  “residual  clause”  of  the  Armed 

           Section 4B1.2(a) of the November 2015 Guidelines provided: 
          7



   (a)        The term “crime of violence” means any offense under federal or 
              state  law,  punishable  by  imprisonment  for  a  term  exceeding  one 
              year, that— 

              (1)    has as an element the use, attempted use, or threatened use 
                     of physical force against the person of another, or 

              (2)    is burglary of a dwelling, arson, or extortion, involves use 
                     of explosives, or otherwise involves conduct that presents a 
                     serious potential risk of physical injury to another. 

       The  “residual  clause”  is  in  subsection  (a)(2):  “or  otherwise  involves 
conduct that presents a serious potential risk of physical injury to another.” The 
Sentencing  Commission  removed  the  “residual  clause”  in  the  August  2016 
Guidelines. 

           135 S. Ct. 2551 (2015). 
          8




                                            10 
Career Criminal Act (“ACCA”) was unconstitutional, the identically 
worded  provision  in  the Guidelines was  likewise  unconstitutional.9 
That meant Castillo’s 2006 Manslaughter Conviction could constitute 
a  “crime  of  violence”  only  if  it  qualified  as  such  under  some  other 
provision  in  Section  4B1.2.  The  problem  for  the  government, 
according to Castillo, was that no other provision covered his prior 
offense. 

       Castillo observed that, because the government had conceded 
that  the  “residual  clause”  was  void  for  vagueness,  the  government 
could  only  rely  on  two  other  Guidelines  provisions  to  argue  that 
manslaughter in the first degree under New York law was a “crime 
of violence” under Section 4B1.2: (1) the “force clause”10 and (2) the 


       9  In Johnson, the Supreme Court held that the “residual clause” in ACCA’s 
definition of “violent felony” was void for vagueness. 135 S. Ct. at 2563. Because 
the “residual clause” in U.S.S.G. § 4B1.2(a)(2) was identical to the “residual clause” 
in ACCA, following Johnson the Department of Justice took the position that the 
Guidelines’  “residual  clause”  was  likewise  void  for  vagueness.  That  position 
turned out to be mistaken. In March 2017, the Supreme Court decided Beckles v. 
United States, 137 S. Ct. 886 (2017), which held that the “residual clause” as used in 
the Guidelines is not void for vagueness.  

       According  to  the  Supreme  Court,  “the  Guidelines  are  not  subject  to  a 
vagueness challenge under the Due Process Clause” because, unlike ACCA, they 
“do not fix the permissible range of sentences.” Id. at 892. Instead, the advisory 
Guidelines  “merely  guide  the  exercise  of  a  court’s  discretion  in  choosing  an 
appropriate sentence within the statutory range.” Id. 

         The “force clause” in Guidelines Section 4B1.2(a)(1) defines a “crime of 
       10

violence”  as  an  offense  that  “has  as  an  element  the  use,  attempted  use,  or 
threatened use of physical force against the person of another[.]”  




                                          11 
enumerated  offenses  in  Application  Note  1  of  the  commentary.11 
Neither, Castillo said, applied to his prior offense. He argued that the 
government  could  not  rely  on  the  “force  clause”  because 
manslaughter  in  the  first  degree  under  New  York  law  could  be 
committed by omission, and thus did not necessarily require the use 
of force. And the government could not rely on Application Note 1’s 
enumeration  of  “manslaughter,”  according  to  Castillo,  because  that 
provision  was  merely  an  interpretation  of  the  section’s  “residual 
clause,” which the parties agreed was void.  

       Because there could be no enhancement for a prior “crime of 
violence,”  Castillo  argued,  the  applicable  November  2015  advisory 
Guidelines  range  for  his  instant  offense  was  15  to  21  months’ 
imprisonment.  Castillo  requested  a  below‐Guidelines  sentence  of 
one‐year  and  one‐day  imprisonment,  to  be  followed  by  supervised 
release. 

       2. The government’s position at sentencing  

       The government responded that Castillo’s 2006 Manslaughter 
Conviction was a “crime of violence” under both the November 2015 
and August 2016 Guidelines. It then calculated an advisory range of 
30  to  37  months’  imprisonment  under  the  August  2016  Guidelines, 




       11  As  relevant  here,  Application  Note  1  provided:  “‘Crime  of  violence’ 
includes  murder,  manslaughter,  kidnapping,  aggravated  assault,  forcible  sex 
offenses, robbery, arson, extortion, extortionate extension of credit, and burglary 
of a dwelling.” 




                                          12 
and recommended that the District Court impose a sentence within 
the Guidelines range.  

       In  arguing  that  Castillo’s  prior  conviction  was  a  “crime  of 
violence”  under  the  November  2015  Guidelines,  the  government 
expressly  disclaimed  reliance  on  the  “residual  clause”  of 
Section 4B1.2(a)(2).  It  instead  focused  on  the  “force  clause”  and  the 
enumerated offenses in Application Note 1.12  

       Manslaughter in the first degree under New York law qualified 
as  a  “crime  of  violence”  under  the  “force  clause,”  the  government 
contended,  because  the  offense  necessarily  involves  knowingly  or 
intentionally causing bodily harm. The government also argued that 
the  offense  was  a  “crime  of  violence”  under  Application  Note  1, 
because Application Note 1 had independent force and enumerated 
“manslaughter” as a “crime of violence.” 

       3. The District Court’s sentencing 

       The District Court sentenced Castillo on October 6, 2016. In an 
oral ruling, the District Court largely adopted Castillo’s arguments, 
and  concluded  that  his  2006  Manslaughter  Conviction  was  not  a 
“crime of violence” under the November 2015 Guidelines. Applying 
those  earlier  Guidelines,  the  District  Court  arrived  at  an  advisory 
range of 15 to 21 months’ imprisonment. The District Court sentenced 

       12 The government also argued that it would be absurd for a statute that 
simply criminalized any use of physical force to be a “crime of violence,” but not 
first‐degree  manslaughter.  App’x  at  19–20.  The  government,  however,  does  not 
renew that argument on appeal. 




                                         13 
Castillo  principally  to  19  months’  imprisonment  to  be  followed  by 
three years of supervised release.  

       The District Court entered judgment on October 6, 2016.  

                                         D. 

       On December 7, 2016, the government, with the authorization 
of the Solicitor General of the United States, filed a timely notice of 
appeal.13  

       After the case was submitted, we ordered additional briefing to 
address  the  following  question:  What  analysis  does  a  court  apply 
when distilling the “generic definition” of an offense enumerated in 
the Sentencing Guidelines where the United States Code, State codes, 
State court decisions, and the Model Penal Code contain multiple and 
differing  definitions  of  an  offense?  We  also  invited  the  New  York 
State  Attorney  General  to  submit  an  amicus  brief  addressing  the 
question.  We  are  grateful  to  the  New  York  Solicitor  General  (now 
Acting Attorney General), Barbara D. Underwood, for accepting the 
invitation. 

       During  the  pendency  of  this  appeal,  Castillo  completed  his 
sentence of imprisonment and is currently on supervised release.14  



          The  government  requested,  and  the  District  Court  granted,  a  30‐day 
       13

extension to file the notice of appeal.  

         We have an “independent obligation to ensure that developments in the 
       14

case have not rendered the appeal moot.” United States v. Williams, 475 F.3d 468, 




                                         14 
                               II.     DISCUSSION 

        The principal question on appeal is whether manslaughter in 
the  first  degree  under  New  York  law,  N.Y.  Penal  Law  §  125.20(1), 
qualifies as a “crime of violence” under the enumerated offenses in 
Application  Note  1  of  the  commentary  to  Section 4B1.2  of  the 
November 2015 Guidelines.15 We hold that it does. We therefore set 
aside  Castillo’s  sentence  because  of  the  procedural  error  in 




479 (2d Cir. 2007). Although Castillo has been released from prison, a live case‐
and‐controversy  continues  to  exist  because  a  ruling  in  the  government’s  favor 
could result in Castillo returning to prison. See United States v. Suleiman, 208 F.3d 
32,  37  (2d  Cir.  2000)  (holding  that  although  the  “defendant’s  completion  of  his 
prison term and his subsequent deportation mooted his appeal of the sentence, . . . 
[it  did]  not  necessarily  preclude  the Governmentʹs appeal,”  since  the  defendant 
could still be rearrested and imprisoned for the crimes if he reentered the country 
(emphases in original) (citation omitted)). 
        15 The government additionally suggests in passing that the District Court 
erred when it concluded that manslaughter in the first degree under New York 
law did not qualify as a “crime of violence” under the “force clause” of Section 
4B1.2(a)(1). Because the government offers no arguments on this issue, we deem it 
waived in this case. See United States v. Botti, 711 F.3d 299, 313 (2d Cir. 2013) (“It is 
a  settled  appellate  rule  that  issues  adverted  to  in  a  perfunctory  manner, 
unaccompanied by some effort at developed argumentation, are deemed waived.” 
(internal quotation marks omitted)). 




                                            15 
miscalculating  the  advisory  Guidelines  range,  and  we  remand  the 
cause for resentencing. 

        A. Standard of Review 

        “We  review  a  sentence  for  procedural  and  substantive 
reasonableness under a ‘deferential abuse‐of‐discretion standard.’”16 
“The procedural inquiry focuses primarily on the sentencing court’s 
compliance  with  its  statutory  obligation  to  consider  the  factors 
detailed in 18 U.S.C. § 3553(a), while the substantive inquiry assesses 
the length of the sentence imposed in light of the § 3553(a) factors.”17 
A  district  court  also  commits  procedural  error  when  it  “makes  a 
mistake in the Guidelines calculation.”18 We review questions of law 
de novo, and questions of fact for clear error.19  

        B. Whether the Government Waived Reliance on the 
             “Residual Clause” 

        As  a  preliminary  matter,  Castillo  contends  that  this  Court 
cannot  consider  whether  his  2006  Manslaughter  Conviction  falls 




          United States v. Thavaraja, 740 F.3d 253, 258 (2d Cir. 2014) (quoting Gall v. 
        16

United States, 552 U.S. 38, 41 (2007)). 

          United  States  v.  Verkhoglyad,  516  F.3d  122,  127  (2d  Cir.  2008)  (internal 
        17

quotation marks, citations, and alterations omitted). 
        18 United States v. Cavera, 550 F.3d 180, 190 (2d Cir. 2008) (en banc). 
        19 United States v. Legros, 529 F.3d 470, 474 (2d Cir. 2008). 




                                             16 
within  the  defunct  “residual  clause”20  of  Guidelines  Section 
4B1.2(a)(2)  because  the  government  waived  any  such  argument 
when, before the District Court, it conceded that the clause was void 
for vagueness.21 We disagree.22  

        Whether  Section  4B1.2(a)(2)’s  “residual  clause”  was 
unconstitutionally  vague  is  a  question  of  law.  And  after  the 
government filed its notice of appeal, that question was definitively 
answered by the Supreme Court in Beckles v. United States, where it 
held  that  the  “residual  clause”  is  not  unconstitutionally  vague 
because  “the  advisory  Guidelines  are  not  subject  to  vagueness 


        20 See note 7, ante.  

          Appellee Br. at 8–13; see United States v. Spruill, 808 F.3d 585, 596 (2d Cir. 
        21

2015) (recognizing that a court has discretion to consider “errors that were forfeited 
because  not  timely  raised  in  the  district  court,  but  no  such  discretion  applies 
whether there has been true waiver (emphases in original)). 

          Castillo does not draw out the implications of his position, but they are 
        22

clear. Based in part on the government’s concession, the District Court found that 
the enumeration of “manslaughter” in the commentary to Section 4B1.2 was void. 
App’x at 79–81. The District Court reasoned that the commentary’s enumeration 
of  “manslaughter”  was  an  interpretation  of  the  “residual  clause,”  and 
interpretations  do  “not  have  independent  legislative  force.”  Id.  at  81.  Since  the 
“residual clause” was conceded to be void, the District Court determined that the 
enumeration of “manslaughter” in the commentary was likewise void. Id. at 79–
81. 

       Because  we  conclude  that  we  are  not  barred  from  considering  the 
application  of  the  “residual  clause”  to  Castillo’s  2006  Manslaughter  Conviction, 
we do not address whether the commentary’s enumeration of “manslaughter” has 
independent legislative force. 




                                            17 
challenges  under  the  Due  Process  Clause.”23  Accordingly,  we  now 
know that the government mistakenly conceded that the clause was 
invalid. 

        Castillo  argues  that  the  government’s  earlier  concession 
constitutes  waiver,  thereby  precluding  us  from  considering  any 
arguments  based  on  the  “residual  clause.”24  Not  so.  It  is  well‐
established that a court “cannot properly determine a question of law 
on  the  basis  of  a  party’s  concession,”25  even  a  concession  by  the 
government.26  Indeed,  a  court  “retains  the  independent  power  to 
identify and apply the proper construction of governing law.”27 Post‐
Beckles, the government is therefore permitted to press28—and we are 
free  to  consider—arguments  based  on  the  legal  conclusion  of  the 

        23 Beckles v. United States, 137 S. Ct. 886, 890 (2017). 
        24 Appellee Br. at 9. 
        25  Snider  v.  Melindez,  199  F.3d  108,  114  (2d  Cir.  1999);  see  also  Nat’l 
Aeronautics  &  Space  Admin.  v.  Nelson,  562  U.S.  134,  163  n.*  (2011)  (Scalia  and 
Thomas, JJ., concurring) (“We are not bound by a litigant’s concession on an issue 
of law.”); United States v. Ball, 870 F.3d 1, 4 (1st Cir. 2017) (“[A]n appellate court is 
not necessarily constrained by a concession by either party in a criminal case as to 
a legal conclusion.” (internal quotation marks and alteration omitted)). 

          See, e.g., United States v. Smith, 621 F.2d 483, 489 n.3 (2d Cir. 1980) (“[A] 
        26

concession by the Government on a question of law is never binding on this Court. 
Thus the Government is free to argue the question . . . even if it ‘conceded’ it during 
the proceedings below.” (citation omitted)); United States v. Tortorello, 533 F.2d 809, 
812 (2d Cir. 1976) (“A concession by the Government on a question of law is not 
binding on the court.”). 
        27 Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 99 (1991). 
        28 Smith, 621 F.2d at 489 n.3. 




                                            18 
Supreme Court that the “residual clause” of the Guidelines is not void 
for vagueness.  

       C. The “Modified Categorical Approach” 

       The waiver issue resolved, we proceed to the central question 
on appeal: Whether manslaughter in the first degree under New York 
law,  N.Y.  Penal  Law  §  125.20(1),  qualifies  as  a  “crime  of  violence” 
under  the  enumerated  offenses  in  Application  Note  1  of  the 
commentary  to  Section 4B1.2  of  the  November  2015  Guidelines.  To 
resolve  this  question,  we  apply  what  is  known  as  the  “modified 
categorical approach.”  

       “Where the basis for categorizing a prior conviction as a crime 
of violence is that the offense is specifically enumerated as such in the 
Career  Offender  Guideline  or  its  commentary,  we  undertake  the 
categorical approach,” or its modified counterpart, “by comparing the 
state statute to the generic definition of the offense.”29 In applying the 
categorical  approach,  we  “look  only  to  the  statutory  definitions—
i.e., the  elements—of  a  defendant’s  prior  offenses,  and  not  to  the 
particular  facts  underlying  those  convictions.”30  “[O]nly  if  the 
statute’s  elements  are  the  same  as,  or  narrower  than,  those  of  the 



       29 United States v. Jones, 878 F.3d 10, 18 (2d Cir. 2017). 
       30  Descamps v. United States, 570 U.S. 254, 261 (2013) (emphasis in original) 
(internal quotation marks omitted); see also United States v. Genao, 869 F.3d 136, 144 
(2d Cir. 2017) (same). 




                                          19 
generic offense” does the prior conviction serve as a predicate offense 
for a sentencing enhancement.31  

        Where, as here, “a state statute . . . criminalize[s] multiple acts 
in the alternative,” we employ the “modified categorical approach.”32 
Under the “modified categorical approach,” we are required to “look[ 
]  to  a  limited  class  of  documents  (for  example,  the  indictment,  jury 
instructions,  or  plea  agreement  and  colloquy)  to  determine  what 
crime, with what elements, a defendant was convicted of.”33 We then 
“compare that crime, as the categorical approach commands, with the 
relevant generic offense.”34  

        The parties agreed before the District Court that Castillo was 
convicted of manslaughter in the first degree under New York Penal 
Law  Section  125.20(1).35  Accordingly,  our  inquiry  under  the 
“modified  categorical  approach”  is  whether  the  elements  of  New 
York Penal Law Section 125.20(1) are the same as, or narrower than, 
the generic definition of “manslaughter.” 




        31 Descamps, 570 U.S. at 257. 
        32 Jones, 878 F.3d at 16. 

           Mathis  v.  United  States,  136  S.  Ct.  2243,  2249  (2016);  see  also  Shepard  v. 
        33

United States, 544 U.S. 13, 26 (2005). 
        34 Mathis, 136 S. Ct. at 2249. 
        35 See note 2 and accompanying text, ante. 




                                               20 
       D. Definition of the Generic Offense of “Manslaughter” 

       Our first task is to define the generic crime of “manslaughter.”36 
The  Supreme  Court  instructs  us  that  the  generic  definition  of  an 
offense is the “contemporary understanding” of the term.37 In many 
instances, the generic definition will be the “sense in which the term 
is now used in the  criminal codes of most States.”38 But courts also 
consult other sources, including federal criminal statutes,39 the Model 
Penal  Code,40  scholarly  treatises,41  and  legal  dictionaries.42  In 
addition, the common law can help to frame the analysis,43 although 



       36 Castillo argues that we should interpret “manslaughter” in Application 
Note 1 to refer only to “voluntary manslaughter.” Appellee Br. at 15. Although the 
Sentencing  Commission  revised  Section  4B1.2(a)(2)  in  August  2016  to  specify 
“voluntary  manslaughter,”  the  November  2015  Guidelines  refer  simply  to 
“manslaughter.” Following the plain text of the November 2015 Guidelines, we 
hold that the term “manslaughter” in the November 2015 Guidelines encompasses 
both voluntary and involuntary manslaughter. See also United States v. Aponte, 235 
F.3d  802,  803  (2d  Cir.  2000)  (suggesting  that  the  Guidelines  enumeration  of 
“manslaughter” includes involuntary manslaughter). 
       37 Taylor v. United States, 495 U.S. 575, 593 (1990). 
       38 Id. at 598; see also Jones, 878 F.3d at 18–19. 
       39 United States v. Walker, 595 F.3d 441, 446 (2d Cir. 2010). 
       40 Taylor, 495 U.S. at 598 n.8; see also Walker, 595 F.3d at 446. 
       41 Taylor, 495 U.S. at 598–99. 
       42 Esquivel‐Quintana v. Sessions, 137 S. Ct. 1562, 1569 (2017). 
       43 See Gonzales v. Duenas‐Alvarez, 549 U.S. 183, 189–90 (2007). 




                                            21 
we do not apply the presumption that an undefined statutory term 
takes its common‐law meaning.44   

          1. Murder and manslaughter at common law 

          Historically,  murder  and  manslaughter  together  covered  the 
field  of  criminal  homicide:  murder  was  the  unlawful  killing  of  a 
human  being  with  “malice  aforethought,”45  and  manslaughter  was 
the  unlawful  killing  of  a  human  being  “without  malice 
aforethought.”46 Over time, the term “malice aforethought” came to 
encompass  a  variety  of  mental  states,  including  intent  to  kill  in  the 
absence  of  extenuating  circumstances,  intent  to  do  serious  bodily 
injury, “depraved heart,” and intent to commit a felony.47 One who 
unlawfully  killed  another  human  being  with  one  of  those  mental 
states thereby committed common law murder. 

          In  contrast,  common  law  manslaughter—or  the  unlawful 
killing  without  malice  aforethought—served  as  “a  sort  of  catch‐all 
category . . . [for] homicides which are not bad enough to be murder 
but which are too bad to be no crime whatever.”48 Manslaughter was 


          44 Taylor, 495 U.S. at 592–96. 
          45 2 WAYNE  R.  LAFAVE,  SUBSTANTIVE  CRIMINAL  LAW § 14.1, at 566 (3d ed. 
2017). 
          46 Id. at § 15.1, at 668. 
          47 Id. at § 14.1, at 566. 
          48 Id. at § 15.1, at 668. 




                                            22 
later  subdivided  into  voluntary  and  involuntary  varieties.49 
Voluntary  manslaughter  was  the  intentional  killing  “in  a  heat  of 
passion upon adequate provocation,” and involuntary manslaughter 
was  an  unintentional  killing  caused  by  “criminal  negligence”  or 
“recklessness,”  or  during  the  commission  of  an  unlawful  act  not 
amounting to a felony.50 One could also be liable for manslaughter if 
one recklessly omitted to act when one had a duty to do so.51 

      2. Contemporary manslaughter 

      Although the federal criminal code52 and many state criminal 
codes53  preserve  the  historical  distinction  between  voluntary  and 
involuntary manslaughter, “the modern trend, reflected in a majority 
of recent recodifications, is for there to be but one single manslaughter 
crime.”54 Yet even among those states that follow the “modern trend,” 
there are significant differences in how they define the offense. 

      For example, Alabama defines “manslaughter” as causing the 
death of another person recklessly or in a sudden heat of passion.55 

      49 Id. at § 15.4, at 708. 
      50 Id. at § 15.4, at 708–09; id. at § 15.4(a), at 709–11. 
      51 Id. at § 15.4(b), at 716–17. 
      52 18 U.S.C. § 1112(a). 
      53 LAFAVE at § 15.1, at 668. 
      54 Id. at § 15.1, at 668–69. 
      55 Ala. Code § 13A‐6‐3. 




                                           23 
Other state manslaughter statutes include the states of mind found in 
the  Alabama  code,  but  enumerate  additional  states  of  mind  that 
satisfy the mens rea element of manslaughter.56 Still others recognize 
“extreme  emotional  disturbance,”  but  do  not  recognize  “heat  of 
passion,”  as  a  mens  rea  of  “manslaughter,”57  and  others  still  define 
“manslaughter” simply as “recklessly caus[ing] the death of another 
human being.”58  

       The diversity of state definitions of “manslaughter” creates an 
obvious obstacle to identifying the generic definition of the offense. 
But that obstacle is not insurmountable. By surveying the state and 
federal  manslaughter  statutes,  and  consulting  the  Model  Penal 
Code,59  we  can  distill  a  generic  definition  by  identifying  precisely 
which elements are present “in a majority of the . . . criminal codes.”60 

       We  are  thus  able  to  hold  that  the  generic  definition  of 
“manslaughter”  includes  the  unlawful  killing  of  another  human 
being  recklessly.  We  arrive  at  this  definition  because  the  federal 

       56 E.g., Alaska Stat. § 11.41.120; N.J. Stat. § 2C:11‐4. 
       57 E.g., Del. Code tit. 11, § 632; N.H. Rev. Stat. § 630:2. 
       58 N.D. Cent. Code § 12.1‐16‐02; see also Tex. Penal Code § 19.04. 
       59 We respectfully decline to adopt the Fourth Circuit’s position that “the 
Model  Penal  Code  provides  the  best  generic,  contemporary,  and  modern 
definition” of an offense. See United States v. Peterson, 629 F.3d 432, 436 (4th Cir. 
2011). Although the Model Penal Code can help to distill the generic definition of 
an offense, it is not by itself dispositive. 
       60 Taylor v. United States, 495 U.S. 575, 589 (1990). 




                                           24 
code,61 most state codes,62 and the Model Penal Code63 provide that 
recklessness—or  a  comparable  or  less  culpable  state  of  mind—
satisfies the mens rea element of “manslaughter.”  

        The mens rea of recklessness, of course, serves as a proverbial 
floor  for  the  generic  definition  of  “manslaughter.”  More  culpable 
states  of  mind,  such  as  “knowingly”  and  “recklessly  under 
circumstances  manifesting  extreme  indifference  to  the  value  of 
human life,” also satisfy the generic definition. So too do the states of 
mind  that  historically  fell  under  the  category  of  “malice 


        61 18 U.S.C. § 1112(a) (“without due caution and circumspection”). 
        62  See,  e.g.,  Ala.  Code  §  13A‐6‐3(a)(1)  (“recklessly”);  Alaska  Stat. 
§ 11.41.120(a)(1) (“recklessly”); Ariz. Rev. Stat. § 13‐1103(A)(1) (“Recklessly”); Ark. 
Code  §  5‐10‐104(a)(3)  (“recklessly”);  Cal.  Penal  Code  §  192(b)  (“without  due 
caution  and  circumspection”);  Colo.  Rev.  Stat.  §  18‐3‐104(1)(a)  (“recklessly”); 
Conn.  Gen.  Stat.  §  53a‐56(a)(1)  (“recklessly”);  Del.  Code  tit.  11,  §  632(1) 
(“recklessly”);  Haw.  Rev.  Stat.  §  707‐702(1)(a)  (“recklessly”);  Idaho  Code  §  18‐
4006(2)  (“without  due  caution  and  circumspection”);  Kan.  Stat.  §  21‐5405(a)(1) 
(“Recklessly”); Me. Rev. Stat. tit. 17‐A, § 203(1)(A) (“Recklessly, or with criminal 
negligence”); Miss. Code § 97‐3‐47 (“culpable negligence”); Mo. Stat. § 565.024(1) 
(“recklessly”);  Nev.  Rev.  Stat.  §  200.040(2)  (“without  due  caution  or 
circumspection”);  N.H.  Rev.  Stat.  §  630:2(I)(b)  (“Recklessly”);  N.J.  Stat.  §  2C:11‐
4(b)(1)  (“recklessly”);  N.M.  Stat.  §  30‐2‐3(B)  (“without  due  caution  and 
circumspection”);  N.Y.  Penal  Law  §  125.15(1)  (“recklessly”);  N.D.  Cent.  Code 
§ 12.1‐16‐02  (“recklessly”);  Okla.  Stat.  tit.  21,  §  716  (“culpable  negligence”);  Or. 
Rev.  Stat.  §  163.125(1)(a)  (“recklessly”);  S.C.  Code  § 16‐3‐60  (“criminal 
negligence”); S.D. Codified Laws § 22‐16‐20 (“reckless killing”); Tex. Penal Code 
§ 19.04(a)  (“recklessly”);  Utah  Code  §  76‐5‐205(2)(a)  (“recklessly”);  Wash.  Rev. 
Code § 9A.32.060(1)(a) (“recklessly”); Wyo. Stat. § 6‐2‐105(a)(ii) (“recklessly”). 
        63 Model Penal Code § 210.3(1)(a) (“recklessly”).  




                                             25 
aforethought” associated with murder: intent to kill in the absence of 
extenuating  circumstances,  intent  to  do  serious  bodily  injury, 
“depraved heart,” and intent to commit a felony.64 

        In  holding  that  generic  manslaughter  includes  a  mens  rea  of 
recklessness, we join the Fourth, Fifth, Eighth, and Ninth Circuits.65 
At the same time, we disagree with the Tenth Circuit, which has held 
“that only those versions of manslaughter that involve intentional or 
purposeful  behavior  qualify  as  crimes  of  violence  for  purposes  of 
§ 4B1.2(a).”66 



         See note 47 and accompanying text, ante. We do not reach the question of 
        64

whether  the  generic  definition  of  “manslaughter”  includes  intentional  killings 
committed under extenuating circumstances, such as under the “heat of passion” 
or under the influence of an “extreme emotional disturbance.” 

         We  note  that  most  jurisdictions  have  either  a  “heat  of  passion”  or  an 
“extreme  emotional  disturbance”  provision  in  their  manslaughter  statutes. 
Because there are—at least conceptually—elements common to both these mental 
states,  and  because  most  jurisdictions  incorporate  one  or  the  other  in  their 
definitions  of  “manslaughter,”  the  generic  definition  inquiry  therefore  is:  What 
conduct is covered by both “heat of passion” and “extreme emotional disturbance”? 
        65  See, e.g., United States v. Rivera‐Muniz, 854 F.3d 1047, 1051 (9th Cir. 2017) 
(concluding that “recklessness is an element of manslaughter” (internal quotation 
marks omitted)); United States v. Kosmes, 792 F.3d 973, 977 (8th Cir. 2015) (adopting 
Model Penal Code definition, which includes a mens rea of recklessness); United 
States  v.  Peterson,  629  F.3d  432,  436–37  (4th  Cir.  2011)  (same);  United  States  v. 
Dominguez‐Ochoa,  386  F.3d  639,  646  (5th  Cir.  2004)  (“[W]e  hold  that  generic, 
contemporary  manslaughter  (including  involuntary  manslaughter)  requires  a 
recklessness mens rea.”).  
        66 United States v. Armijo, 651 F.3d 1226, 1237 (10th Cir. 2011). 




                                             26 
       In sum, we hold that the generic definition of “manslaughter” 
includes the unlawful killing of another human being recklessly, or 
with a more culpable state of mind such as knowingly or with intent 
to cause serious bodily injury. 

       E. Application of “Modified Categorical Approach” to 
            Manslaughter in the First Degree under New York Law 

       Under the “modified categorical approach,” we next compare 
the  elements  of  Castillo’s  2006  Manslaughter  Conviction  with  the 
generic definition.  

       Castillo  was  convicted  of  manslaughter  in  the  first  degree 
under New York Penal Law Section 125.20(1).67 This prior conviction 
will qualify as a “crime of violence” only if the elements of the offense 
“are the same as, or narrower than, those of the generic offense”68 of 
“manslaughter.”  

       New York Penal Law Section 125.20(1) provides: “A person is 
guilty of manslaughter in the first degree when . . . [w]ith intent to 
cause serious physical injury to another person, he causes the death 
of  such  person  or  of  a  third  person.”  The  mens  rea  here  is  intent  to 
cause  serious  physical  injury.  The  generic  definition  of 
“manslaughter,”  however,  has  a  different  mens  rea:  recklessness. 
Because the mens rea elements of the two offenses are not “the same,” 

       67 See note 2 and accompanying text, ante. 
       68 Descamps v. United States, 570 U.S. 254, 257 (2013). 




                                         27 
we must determine whether the elements of the New York offense are 
“narrower than[ ] those of the generic offense.”69  

        We  conclude  that  the  elements  of  manslaughter  in  the  first 
degree  under  New  York  Penal  Law  Section  125.20(1)  are  narrower 
than  those  of  the  generic  offense.70  New  York  criminal  law  divides 
culpable  mental  states  “along  but  a  single  spectrum  of  culpability, 
[with] the lower mental states being necessarily included in the higher 
forms of mental culpability.”71 On this spectrum, recklessness (a mens 
rea  of  second‐degree  manslaughter72)  is  a  lower  mental  state  than 
intent  to  cause  serious  injury,73  and  it  would  be  “impossible”  to 
commit manslaughter with an intent to cause serious injury without 
also  possessing  a  mens  rea  of  recklessness.74  Intent  to  cause  serious 
injury is therefore “narrower” than recklessness. 




        69 Id. 

         Castillo does not argue, and we do not conclude, that the other elements 
        70

of New York Penal Law Section 125.20(1) are broader than the generic definition 
of “manslaughter.” 
        71 People v. Green, 56 N.Y.2d 427, 432 (1982) (internal quotation marks and 
citation omitted). 
        72 N.Y. Penal Law § 125.15(1). 

          People v. Usher, 34 N.Y.2d 600, 600–01 (1974); People v. Jones, 154 A.D.2d 
        73

619, 620 (2d Dep’t 1989); People v. Morel, 213 A.D.2d 497, 497–98 (1st Dep’t 1995). 
        74 See People v. Repanti, 24 N.Y.3d 706, 710 (2015) (“To establish that a count 
is a lesser included offense . . . , a defendant must establish that it is theoretically 




                                          28 
       Castillo’s arguments to the contrary give us little pause. First, 
Castillo  argues  that  generic  “manslaughter”  requires  an  intent  to 
kill.75 But as discussed above, the mens rea of generic “manslaughter” 
is  the  less  culpable  mental  state  of  recklessness.76  Second,  Castillo 
contends that New York manslaughter in the first degree is broader 
than generic “manslaughter” because New York manslaughter can be 
committed by omission.77 Generic “manslaughter,” however, can also 
be committed by reckless omission when there is an affirmative duty 
to act.78 Finally, Castillo cites a subsection of the New York first degree 
manslaughter statute that is not relevant to this appeal.79    

       In  sum,  we  conclude  that  manslaughter  in  the  first  degree 
under New York law, N.Y. Penal Law § 125.20(1), is narrower than 
the  generic  definition  of  “manslaughter.”  Castillo’s  2006 
Manslaughter Conviction under that provision therefore qualified as 
a “crime of violence” under the enumerated offenses in Application 
Note  1  of  the  commentary  to  Section  4B1.2  of  the  November  2015 
Guidelines.  Because  the  District  Court  mistakenly  determined  that 



impossible to commit the greater crime without at the same time committing the 
lesser.” (internal quotation marks and citation omitted)). 
       75 Appellee Br. at 15–17. 
       76 See Section II.D.2, ante. 
       77 Appellee Br. at 17. 
       78 See note 51 and accompanying text, ante. 
       79 Appellee Br. at 16–17. 




                                        29 
Castillo’s prior conviction was not a “crime of violence,” it committed 
procedural error. 

        F. Setting Aside of Castillo’s Sentence and Remand 

        Because the District Court committed procedural error when it 
concluded  that  Castillo’s  2006  Manslaughter  Conviction  was  not  a 
“crime of violence” triggering a “career offender” enhancement, we 
are required to set aside Castillo’s sentence and remand the cause for 
resentencing. We leave it to the District Court to determine, in the first 
instance,  whether  it  is  appropriate  to  apply  the  August  2016  or 
November 2015 Guidelines. 

        In remanding the cause, we are mindful that some aspect of the 
foregoing kabuki theater might change the District Court’s judgment 
of the condign sentence for the instant offense. Or it might not. Either 
way,  we  recall  that  although  the  District  Court  “must  still  give 
‘respectful consideration’ to the now‐advisory Guidelines,” it has the 
discretion  to  depart  from  an  advisory  range  based  on  case‐specific 
determinations  or  even  a  “disagreement  with  the  [Sentencing] 
Commission’s  views.”80  Thus,  where  the  record  indicates  that  “the 
district  court  thought  the  sentence  it  chose  was  appropriate 
irrespective of the Guidelines range,” procedural errors in calculating 
the  advisory  range  will  likely  be  harmless.81  And  in  such 

        80 Pepper v. United States, 562 U.S. 476, 501 (2011). 
        81  Molina‐Martinez v. United States, 136 S. Ct. 1338, 1346 (2016); see also United 
States v. Jass, 569 F.3d 47, 68 (2d Cir. 2009) (“Where we identify procedural error in 
a  sentence,  but  the  record  indicates  clearly  that  ‘the  district  court  would  have 




                                            30 
circumstances,  appellate  review  will  be  principally  for  substantive 
reasonableness. 

                                III. CONCLUSION 

           To summarize, we hold as follows: 

           (1) The  government  did  not  waive  arguments  based  on  the 
                former “residual clause” of Guidelines Section 4B1.2(a)(2); 

           (2) The  generic  definition  of  “manslaughter”  includes  the 
                unlawful killing of another human being recklessly; 

           (3) Manslaughter in the first degree under New York law, N.Y. 
                Penal  Law  §  125.20(1),82  is  narrower  than  the  generic 
                definition of “manslaughter”; and  

           (4) The District Court erred when it found that Castillo’s prior 
                conviction for manslaughter in the first degree under New 
                York law, N.Y. Penal Law § 125.20(1), did not qualify as a 
                “crime  of  violence”  under  Application  Note  1  of  the 
                commentary  to  Section  4B1.2  of  the  November  1,  2015 
                edition of the United States Sentencing Guidelines. 




imposed  the  same  sentence’  in  any  event,  the  error  may  be  deemed  harmless, 
avoiding the need to vacate the sentence and to remand the case for resentencing.” 
(quoting United States v. Cavera, 550 F.3d 180, 197 (2d Cir. 2008) (en banc))). 
           82 Our holding applies only to subsection 1 of New York Penal Law Section 
125.20. 




                                           31 
      For  the  foregoing  reasons,  we  set  aside  the  District  Court’s 
sentence of Castillo and REMAND the cause to the District Court for 
resentencing.  

      On  remand,  the  District  Court  must  consider,  in  the  first 
instance,  whether  to  apply  the  August  2016  or  November  2015 
Guidelines.  The  District  Court  should  also  consider  whether  the 
initial  sentence  “it  chose  was  appropriate  irrespective  of  the 
Guidelines range.”83 For where “the record indicates clearly that ‘the 
district court would have imposed the same sentence’ in any event,” 
procedural errors such as the one committed here, “may be deemed 
harmless.”84 




      83 Molina‐Martinez, 136 S. Ct. at 1346. 
      84 Jass, 569 F.3d at 68 (quoting Cavera, 550 F.3d at 197). 




                                         32